USCA11 Case: 21-12927      Date Filed: 08/30/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12927
                   Non-Argument Calendar
                   ____________________

DEMECO GRANT,
                                              Plaintiff-Appellant,
versus
SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
             D.C. Docket No. 4:20-cv-00802-ACA
                   ____________________
USCA11 Case: 21-12927        Date Filed: 08/30/2022    Page: 2 of 6




2                      Opinion of the Court               21-12927


Before NEWSOM, LAGOA, and TJOFLAT, Circuit Judges.
PER CURIAM:
       Demeco Grant appeals the District Court’s order affirming
the Social Security Commissioner’s (“Commissioner”) denial of
his claims for a period of disability, disability insurance benefits
(“DIB”), and supplemental security income (“SSI”). First, Grant
argues that the administrative law judge (“ALJ”) failed to accord
proper weight to his treating physician or show good cause in
finding that the opinion was an issue reserved to the Commis-
sioner. Grant also contends the “treating physician rule,” which
was abolished under new regulations, was still in effect in this
Court and that the new regulations do not supersede our prece-
dent. Second, Grant argues that the ALJ’s decision was not based
on substantial evidence because the ALJ failed to accord proper
weight to his treating physician’s opinions and improperly disre-
garded the opinions of other doctors. Grant also argues that the
ALJ relied on vocational expert testimony that was not based on a
correct or full statement of Grant’s limitations and impairments.
                                 I.
       When an ALJ denies benefits and the Appeals Council de-
nies review, we review the ALJ’s decision as the Commissioner’s
final decision. Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir.
2001). We review de novo the legal principles on which the
Commissioner’s decision is based. Ingram v. Comm’r of Soc.
USCA11 Case: 21-12927       Date Filed: 08/30/2022    Page: 3 of 6




21-12927              Opinion of the Court                       3

Sec., 496 F.3d 1253, 1260 (11th Cir. 2007). The Commissioner’s
factual findings are conclusive if supported by substantial evi-
dence. Id. The Commissioner’s decision will not be disturbed if,
in light of the record as a whole, it appears to be supported by
substantial evidence, which is “more than a scintilla and is such
relevant evidence as a reasonable person would accept as ade-
quate to support a conclusion.” Crawford v. Comm’r of Soc.
Sec., 363 F.3d 1155, 1158 (11th Cir. 2004) (quoting Lewis v. Calla-
han, 125 F.3d 1436, 1440 (11th Cir. 1997)).
                                A.
       For claims filed on or after March 27, 2017, new regulations
apply regarding the consideration of medical opinions. See
20 C.F.R. § 404.1520c. This new regulatory scheme no longer re-
quires the ALJ to assign more weight to medical opinions from a
claimant’s treating source or to explain why good cause exists to
disregard the treating source’s opinion. Compare 20 C.F.R.
§ 404.1520c(a), with 20 C.F.R. § 404.1527(c)(2). Before the new
regulations, we had held that the opinion of a treating physician
must be given substantial or considerable weight unless good
cause is shown to the contrary. Broughton v. Heckler, 776 F.2d
960, 961-62 (11th Cir. 1985). However, we recently held that §
404.1520c “falls within the [Commissioner’s] express delegation to
‘adopt reasonable and proper rules and regulations to regulate
and provide for the nature and extent of the proofs and evidence
and the method of taking and furnishing the same’ for adjudicat-
ing disability claims.” Harner v. Soc. Sec. Admin., Comm’r, 38
USCA11 Case: 21-12927         Date Filed: 08/30/2022    Page: 4 of 6




4                      Opinion of the Court                 21-12927

F.4th 892, 897 (11th Cir. 2022) (quoting 42 U.S.C. § 405(a)). We
determined that, because the promulgation of § 404.1520c was
also not arbitrary and capricious, the new regulation abrogated
our treating physician rule. Id. at 897–98.
       Here, Grant’s initial claim was not filed until June 12, 2017,
after the date in which § 404.1520c took effect. Therefore, the
new regulation applies and the ALJ did not err in applying §
404.1520c.
                                 B.
       An appellant abandons a claim, when, among other things,
(a) he makes only passing references to it, (b) he raises it in a per-
functory manner without supporting arguments and authority, (c)
he refers to it only in the “statement of the case” or “summary of
the argument,” or (d) the references to the issue are mere back-
ground to the appellant’s main arguments or are buried within
those arguments. Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d
678, 681–82 (11th Cir. 2014). Further, we held in Harner that the
appellant had “forfeited any challenge” to issues on appeal where
the argument in the appellant’s brief consisted “only of block quo-
tations from and cursory mentions of various decisions of this and
other courts.” 38 F.4th at 898–99.
       Here, Grant’s brief consists largely of block quotations with
only passing or conclusory references to how the law and the rel-
evant facts relate. One issue that Grant raises is that the ALJ erred
in not giving adequate weight to the testimony of Grant’s treating
USCA11 Case: 21-12927        Date Filed: 08/30/2022    Page: 5 of 6




21-12927               Opinion of the Court                       5

physician solely because the ALJ found the physician had made a
“[s]tatement on issues reserved to the Commissioner.” 20 C.F.R.
§ 404.1520b(c)(3). Rather, the record reflects that the ALJ dis-
counted the physician’s statement that Grant was not “able to
work, or able to perform regular or continuing work.” 20 C.F.R.
§ 404.1520b(c)(3)(i). This was proper, as such a statement is “in-
herently neither valuable nor persuasive.”          20 C.F.R. §
404.1520b(c). The ALJ provided grounds for finding the remain-
der of the treating physician’s testimony unpersuasive independ-
ent of the finding that the physician expressed an opinion on an
issue reserved to the Commissioner.
       Therefore, the ALJ did not err and, to the extent Grant’s
challenges are not forfeited, substantial evidence supports the
ALJ’s finding that the treating physician’s opinion was otherwise
not persuasive.
                                II.
        Finally, Grant asserts that the ALJ’s findings were not sup-
ported by substantial evidence because the ALJ did not properly
weigh the opinions of Grant’s physicians and relied on vocational
expert testimony that did not take into consideration the limita-
tions expressed in those physicians’ opinions. To the extent these
arguments are not forfeited, see Harner, 38 F.4th at 898, “[e]ven if
the evidence preponderates against the Commissioner’s findings,
we must affirm if the [ALJ’s] decision reached is supported by suf-
ficient evidence. Crawford, 363 F.3d at 1158–59 (quoting Martin
v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)). That is to say,
USCA11 Case: 21-12927        Date Filed: 08/30/2022    Page: 6 of 6




6                      Opinion of the Court               21-12927

obtaining a reversal of a decision reviewed for substantial evi-
dence is a high bar to clear.
       Here, Grant does not point to what specifically in the ALJ’s
decision making process regarding the testifying witnesses he con-
tends was erroneous. And Grant provides citation to no legal au-
thority to support this argument. Therefore, substantial evidence
supports the ALJ’s finding that the opinions of certain medical
sources were partially persuasive or unpersuasive, as they either
did not set out particular limitations or were inconsistent with the
record. And substantial evidence supports the limitations the ALJ
included in the hypothetical questions posed to the vocational ex-
pert, as they were supported by the medical records.
      AFFIRMED.